Citation Nr: 0015486	
Decision Date: 06/12/00    Archive Date: 06/22/00

DOCKET NO.  96-14 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for postoperative 
residuals of a laceration of the right ring finger and a 
flexion contracture deformity of the right little finger, 
currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for a right hand 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The veteran had active service from September 1961 to 
September 1963, and from December 1963 to February 1967.

Initially, the Board of Veterans' Appeals (Board) notes that 
it previously determined in January 1999 that remand was 
again warranted for further medical development as to the 
veteran's claim for service connection for a right hand 
disorder.  Since there was a possibility that that 
development might provide evidence pertinent to the 
evaluation of the veteran's service-connected disability 
involving the fingers of the right hand, consideration of 
that issue was deferred pending the requested development.  
Regrettably, the Board has reviewed the medical development 
obtained as a result of its previous remand, and has 
determined that further remand is once again warranted.


REMAND

In its previous remand of January 1999, the Board requested 
additional medical development in the form of a medical 
opinion in which the selected examiner would opine as to 
whether medical findings obtained at the veteran's Department 
of Veterans Affairs (VA) examination in April 1998 supported 
a diagnosis of a weak grasp in the veteran's right hand, and 
the degree of medical probability that the weak grasp in the 
right hand was related to the service-connected disability 
involving the fingers of the right hand.  

Pursuant to the Board's request, an additional examination 
was afforded the veteran in August 1999.  In the August 1999 
report from this examination, the examiner commented that 
with respect to the degree of medical probability that the 
weak grasp in the right hand was related to service-connected 
disability, "the veteran's right hand weak grasp is also 
caused because of the recent stroke resulting in right-sided 
spastic hemiparesis."  The examiner further commented that 
this rationale was based upon the spasticity of the right 
arm, the feeling of cold to touch as to the right arm 
compared with the left, markedly poor grip on the right, and 
that the veteran had "a right hand injury when he was in the 
service resulting in the scar of the right ring finger."  
Thus, while the examiner only definitively opines a 
relationship between the veteran's weak grasp and recent 
stroke, there is at least the implication of an additional 
relationship between right hand grasp disability and the 
service-connected injury based on the examiner's use of the 
word "also," and the fact that the rationale for the stated 
opinion includes a reference to the right hand injury 
sustained during the service.  This possible interpretation 
of the examiner's comments is further demonstrated by the 
veteran's service representative who, in a statement dated in 
April 2000, contends that the examiner concluded that the 
weak grasp in the right hand was related to service-connected 
disability.  The Board notes, however, even assuming the 
recognized service-connected deficit in the function of the 
right ring and little fingers is a factor in reducing the 
grasp of the right hand, the degree that the service 
connected disability impairs the veteran's right hand grasp 
as compared to the nonservice connected deficit is not clear. 

Therefore, based on the above, the Board finds that it has no 
alternative but to remand this matter for further 
clarification as to the examiner's opinion of August 1999.  
Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim and 
to ensure full compliance with due process requirements, the 
case is remanded to the regional office (RO) for the 
following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The veteran should be asked to 
identify any sources of recent pertinent 
medical treatment for right hand and 
fingers.  After obtaining any necessary 
authorization, the RO should obtain any 
medical records other than those now on 
file pertaining to the right hand and 
fingers.

3.  After completion of the above to the 
extent feasible, the RO should arrange 
for the veteran's claims file (including 
the X-ray films, the most recent VA and 
private medical reports, and all previous 
remands) to be reviewed, preferably by 
the same physician who provided the 
medical opinion in August 1999, in order 
to formulate a response to the following 
questions:

What is the degree of medical probability 
that the weak grasp in the right hand is 
related to the service-connected 
disability involving the fingers of the 
right hand?  

If the service connected disability 
involving the ring and little fingers of 
the right hand cause or contribute to 
cause a weak grasp in the right hand, 
what amount of impairment of grasp is due 
to the service connected disability as 
opposed to any other cause?

If the examiner finds that a medical 
examination of the veteran is necessary 
in order to provide the above requested 
opinions, the RO should schedule such an 
examination.

Any opinions expressed must be 
accompanied by a complete rationale.  If 
the examiner concludes that any of the 
above questions can not be answered 
without resort to speculation, he or she 
should so indicate.

4.  The RO should then review the claims 
file to ensure that all of the foregoing 
requested development has been completed 
in its entirety.  In particular, the RO 
should review the requested supplemental 
medical opinion to ensure that it is 
responsive to and in complete compliance 
with the directives of this remand and if 
it is not, the RO should implement 
corrective procedures.

5.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the issue of 
entitlement to service connection for a 
right hand disorder and the issue of 
entitlement to an increased rating for 
postoperative residuals of a laceration 
of the right ring finger and a flexion 
contracture deformity of the right little 
finger.  

6.  Thereafter, the RO should again 
review the record.  If the benefits 
sought on appeal remain denied, the 
appellant and representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome as to this issue.  The appellant need take no action 
until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (previously known as the United States Court of 
Veterans Appeals prior to March 1, 1999, hereafter "the 
Court") for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1999) (Historical and Statutory Notes).  In 
addition, Veterans' Benefits Administration (VBA)'s 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




